The sheriff or other officer who arrests a defendant by virtue of a writ in a civil case will, according to the provisions of the Revised Code, ch. 11, sec. 1, become special bail for the party arrested, whenever he shall fail either to take a bail bond or the bail returned be held insufficient on exception taken and entered the same term to which said process shall be returnable, and due notice thereof given to the officer. The exception and notice are clearly not required where no bail which is so defective and imperfect as to be adjudged not to be (200) such, cannot be regarded as the taking of bail.
It follows that the sheriff or other officer who returns such a paper instead of a proper bail bond must be held as special bail, though no exception were taken nor notice given. See Adams v. Hedgepeth, 50 N.C. 327.
The judgment must be                          Affirmed.